Title: To Benjamin Franklin from Thomas Digges, 10 March 1780
From: Digges, Thomas
To: Franklin, Benjamin


Dr Sir
10 mar 1780
Your favr. of the 26th. ulo. got safe to hand, & I have consulted with Mr. H—— on the mode of distributing your benefactions to some unhappy sufferers— A vessel saild from Plyo. with 100 on the 5th. Int. There remains there but 86 and what is rather singular there is pardons lodgd for 68 of that number agt. the return of the vessel. Means are taking to get the remaining 18 (of wch M——n——y is one) to have pardons also, that there may remain none in that prison after another Embarkation takes place; but the Lord knows when this will take place, as the next Cargoe by the rotine must go from Portso. I have done the requisite for Capt M, and had aided him at least wrote to my friend to do so above a month ago. The Revd Mr Heath—has been a second Wren to those people.
My two friends who first movd the affair in the Rl Society, will do the necessary business as to the medal for the Governor of Picardy.
No news yet from Ama. but it is generally reported Clintons Southern Expedn. has been renderd abortive on accot of a violent gale wch seperated his fleet & has driven one of the Transports wth Hessians on board to St Ives. A packet is arrd. from Jama. wh saild 29 Jany. The homeward bound fleet of abot 40 vessels saild from thence the 24th. with a Convoy of abot 2 fifty gun ships & as many frigates— The treasure taken at Omoa comes in that fleet. That fort has been retaken by the spaniards who have lost a man of War bound thither with stores, peircd for 60 Guns but had only 50 mounted. I am yr. very obt Sert
Alexr. McKinLock
 
Addressed: A Monsieur / Monsr B. F——n / Passy
Endorsed: Mar 10. 80
